The defendant was tried at November term of Court of general sessions for Berkeley County, 1920, before his Honor, Judge Wilson, and a jury, for tearing down that portion of a bridge which rested on land of wife of appellant, across a creek between the old and new villages of Cainhoy. He was convicted and sentenced and has appealed upon five exceptions imputing error on the part of his Honor. The exceptions raise two points:
(1) Was the stream over which the bridge was erected a navigable stream as a matter of law?
This issue was submitted to the jury of the County, under competent evidence and proper instructions by the Court; the jury found that it was not a navigable stream.
(2) The use of the pathway leading to the bridge having been begun permissively, had the public acquired a prescriptive right to the use of the said highway?
There is no doubt that the use was begun permissively, January 7, 1869, and was recognized as such on June 30, 1874; but later evidence showed, which was properly submitted to the jury for their determination, that the public used it as a matter of right, openly, notoriously, adversely, and consecutively, for the length of time to acquire a right, and made it a public pathway.
We see no error as complained of by the exceptions. *Page 280 
All exceptions should be overruled, and judgment affirmed.
MR. CHIEF JUSTICE GARY concurs.